United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2910
                                    ___________

Norvell Daniels,                         *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
United States of America,                *      [UNPUBLISHED]
                                         *
             Appellee.              ___________
                                         *

                              Submitted: November 22, 2000

                                   Filed: December 5, 2000
                                    ___________

Before McMILLIAN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Norvell Daniels appeals the district court's1 denial of his Federal
Rule of Civil Procedure 60(b) motion and his motions for recusal and reassignment of
judge. We conclude that the court did not abuse its discretion in denying the Rule
60(b) motion because the relief Daniels requested was raised in a prior appeal and thus
did not present any new grounds for relief. See Sanders v. Clemco Indus., 862 F.2d
1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
161, 169-70 (8th Cir. 1988). We further conclude the district court did not abuse its
discretion in denying the motions for recusal and reassignment.

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R.
47A(a).

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-